
	
		II
		110th CONGRESS
		1st Session
		S. 1668
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2007
			Mr. Dodd (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To assist in providing affordable housing
		  to those affected by the 2005 hurricanes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Gulf Coast Housing Recovery Act
			 of 2007.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Limitation on use of authorized amounts.
					TITLE I—Community development block grants
					Sec. 101. Flexibility of Federal Funds for Road Home
				Program.
					Sec. 102. Household assistance programs funded with CDBG
				disaster assistance.
					Sec. 103. Community development pilot programs.
					Sec. 104. Road Home Program shortfall.
					Sec. 105. Elimination of prohibition of use for match
				requirement.
					Sec. 106. Reimbursement of amounts used for rental housing
				assistance.
					TITLE II—Public Housing
					Sec. 201. Survey of public housing residents.
					Sec. 202. Housing for previous residents of public
				housing.
					Sec. 203. Replacement of public housing dwelling
				units.
					Sec. 204. Resident support services.
					Sec. 205. Public housing in Katrina and Rita disaster
				areas.
					Sec. 206. Reports on proposed conversions of public housing
				units.
					Sec. 207. Authorization of appropriations for repair and
				rehabilitation for Katrina and Rita disaster areas.
					Sec. 208. Existing public housing redevelopment.
					Sec. 209. Reports on compliance.
					Sec. 210. Independent administration of Housing Authority of
				New Orleans.
					Sec. 211. Definition.
					TITLE III—Disaster Voucher Program and Project-Based Rental
				Assistance
					Sec. 301. Disaster voucher program.
					Sec. 302. Tenant replacement vouchers for all lost
				units.
					Sec. 303. Voucher assistance for households receiving FEMA
				assistance.
					Sec. 304. Voucher assistance for supportive
				housing.
					Sec. 305. Project-basing of vouchers.
					Sec. 306. Preservation of project-based housing assistance
				payments contracts for dwelling units damaged or destroyed.
					Sec. 307. GAO study of wrongful or erroneous termination of
				Federal rental housing assistance.
					TITLE IV—Damages arising from FEMA actions
					Sec. 401. Reimbursement of landlords.
					TITLE V—FHA housing
					Sec. 501. Treatment of nonconveyable properties.
					Sec. 502. FHA single-family insurance.
					Sec. 503. FHA-New Orleans Homeownership Opportunities
				Initiative.
					TITLE VI—Fair Housing Enforcement
					Sec. 601. Fair housing initiatives program.
					TITLE VII—Improved distribution of Federal hurricane housing
				funds for hurricane relief
					Sec. 701. GAO study of improved distribution of Federal housing
				funds for hurricane relief.
					TITLE VIII—Commending Americans for their rebuilding
				efforts
					Sec. 801. Commending Americans.
				
			2.Limitation on use
			 of authorized amountsNone of
			 the amounts authorized by this Act may be used to lobby or retain a lobbyist
			 for the purpose of influencing a Federal, State, or local governmental entity
			 or officer.
		ICommunity
			 development block grants
			101.Flexibility of
			 Federal Funds for Road Home Program
				(a)Prohibition of
			 restriction on use of amounts
					(1)In
			 generalSubject to paragraph (4) and notwithstanding any other
			 provision of law, the Administrator of the Federal Emergency Management Agency
			 shall allow the uses specified in paragraph (2), by the State of Louisiana
			 under the Road Home Program of such State, of any amounts specified in
			 paragraph (5), provided such funds are used in full compliance with the
			 requirements of the Department of Housing and Urban Development's Supplemental
			 Community Development Block Grant Program, as such requirements are established
			 under title I of the Housing and Community Development Act of 1974 (42 U.S.C.
			 5301 et seq.).
					(2)Eligible
			 usesAs specified in paragraph (1), the Administrator of the
			 Federal Emergency Management Agency shall allow the State of Louisiana to use
			 any amounts specified in paragraph (5) for the purposes of—
						(A)acquiring
			 property, including both land and buildings, for the purposes of removing any
			 structure located on such property and permanently returning the property to a
			 use compatible with open space, as required pursuant to section 404 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170c);
						(B)covering all or a
			 portion of the cost of elevating a damaged residential structure located on any
			 property acquired under subparagraph (A) in order to make the property
			 compliant with State building codes, local ordinances or building requirements,
			 and the National Flood Insurance Program, including elevating the lowest
			 habitable level to at least 1 foot above the base flood elevation or the
			 elevation described using the current best available data from the Federal
			 Emergency Management Agency, whichever elevation is higher;
						(C)covering all or a
			 portion of the cost of—
							(i)the
			 demolition of any home deemed to be more than 50 percent damaged as a result of
			 an inspection; and
							(ii)the
			 reconstruction of another home on the same property on which a home was
			 demolished under clause (i), including site preparation, utility connection,
			 and transactional costs, such that the newly constructed home is elevated so
			 the lowest habitable level will be at least 1 foot above the base flood
			 elevation or the elevation described using the current best available data from
			 the Federal Emergency Management Agency, whichever elevation is higher;
							(D)funding
			 individual mitigation measures that can be incorporated into a home to reduce
			 risk to both life and property, provided that no individual measure to be
			 funded costs in excess of $7,500; and
						(E)covering the
			 reasonable cost to manage and administer such funds consistent with existing
			 funding formulas identified under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5121 et seq.) and its implementing
			 regulations.
						(3)Consistency
			 requirementUses specified in paragraph (2) shall be deemed
			 eligible when implemented in a way consistent with the requirements of the
			 Department of Housing and Urban Development's Supplemental Community
			 Development Block Grant Program, as such requirements are established under
			 title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et
			 seq.), irrespective of any other requirements mandated under the Hazard
			 Mitigation Grant Program under section 404 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5170c).
					(4)Savings
			 provisionExcept as provided in paragraph (3), all other
			 provisions of section 404 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170c) shall apply to
			 amounts specified in paragraph (3) that are used by the State of Louisiana
			 under the Road Home Program of such State.
					(5)Covered
			 amountsThe amounts specified
			 in this paragraph is $1,170,000,000 designated for Hurricanes Katrina and Rita
			 under the Hazard Mitigation Grant Program of the Federal Emergency Management
			 Agency to the State of Louisiana as of June 1, 2007.
					(6)Expedited
			 transfer of funds
						(A)In
			 generalThe Administrator of
			 the Federal Emergency Management Agency shall, not later than 90 days after the
			 date of enactment of this Act, transfer the amounts specified in paragraph (5)
			 to the State of Louisiana.
						(B)ProceduresThe Administrator of the Federal Emergency
			 Management Agency shall identify and implement mechanisms to be applied to all
			 funds made available to the State of Louisiana as a result of Hurricanes
			 Katrina and Rita under the Hazard Mitigation Grant Program under section 404 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170c) that will simplify the requirements of such program and ensure the
			 expedited distribution of such funds under the program, including—
							(i)creating a
			 programmatic cost-benefit analysis to provide a means of conducting
			 cost-benefit analysis by project type and geographic factors rather than on a
			 structure-by-structure basis; and
							(ii)developing a
			 streamlined environmental review process to significantly speed the approval of
			 project applications.
							(7)Future
			 amountsNotwithstanding the provisions of this section, for the
			 period beginning June 1, 2007 and ending December 31, 2007, any amounts in
			 addition to the $1,170,000,000 described under paragraph (5) that are made
			 available to the State of Louisiana as a result of Hurricanes Katrina and Rita
			 under the Hazard Mitigation Grant Program under section 404 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) shall
			 be provided by such State to local government entities, based upon the severity
			 of hurricane damage incurred in such areas, to be used solely for the purposes
			 set forth under such section 404.
					(b)Reporting
			 requirementThe Administrator of the Federal Emergency Management
			 Agency shall provide quarterly reports to the Committees on Banking, Housing,
			 and Urban Affairs, and Homeland Security and Governmental Affairs of the
			 Senate, and the Committees on Financial Services and Transportation and
			 Infrastructure of the House of Representatives on—
					(1)specific
			 mechanisms that are being utilized to expedite funding distribution under this
			 section; and
					(2)how such
			 mechanisms are performing.
					102.Household
			 assistance programs funded with CDBG disaster assistance
				(a)Reporting
			 requirementEach State that
			 received amounts made available under the heading Department of Housing
			 and Urban Development—Community Planning and Development—Community Development
			 Fund in chapter 9 of title I of division B of Public Law 109–148 (119
			 Stat. 2779) or under such heading in chapter 9 of title II of
			 Public Law
			 109–234 (120 Stat. 472) shall submit reports, and make such
			 reports available to the public on the Internet, under this subsection
			 regarding each grant program of the State for assistance for individual
			 households funded in whole or in part with such amounts to the committees
			 identified in paragraph (4). Each such report under this subsection shall
			 describe and analyze the status and effectiveness of each such grant program
			 and shall include the information described in paragraph (2) regarding each
			 such program, for the applicable reporting period and for the entire period of
			 such program.
				(b)ContentsThe
			 following information shall be included in any report submitted under
			 subsection (a):
					(1)The number of
			 applications submitted for assistance under the program.
					(2)The number of
			 households for which assistance has been provided under the program.
					(3)The average amount
			 of assistance requested and provided for each household under the program and
			 the total amount of assistance provided under the program.
					(4)The number of
			 personnel involved in executing all aspects of the program.
					(5)Actions to
			 affirmatively further fair housing.
					(6)Comprehensive
			 data, by program, on who is served during the period, by number, percentage,
			 and zip code, including data on race, ethnicity, income, disability, family
			 size, and family status.
					(7)Actions taken to
			 improve the program and recommendations for further such improvements.
					(c)Reporting
			 periodsWith respect to any
			 program described in subsection (a), the first report under this section shall
			 be submitted not later than the expiration of the 30-day period that begins
			 upon the date of the enactment of this Act. Reports shall be submitted, during
			 the term of each such program, not later than the expiration of each successive
			 calendar quarter thereafter.
				(d)Receiving
			 committeesThe committees
			 specified in this paragraph are—
					(1)the Committees on Banking, Housing, and
			 Urban Affairs and Homeland Security and Governmental Affairs of the Senate;
			 and
					(2)the Committees on
			 Financial Services and Transportation and Infrastructure of the House of
			 Representatives.
					(e)Ongoing reports
			 on use of amounts
					(1)Quarterly
			 reportsDuring the period
			 that amounts are being expended under the State grant programs referred to in
			 subsection (a), the Secretary of Housing and Urban Development shall submit
			 reports on a quarterly basis to the Committees on Banking, Housing, and Urban
			 Affairs and Homeland Security and Governmental Affairs of the Senate, the
			 Committees on Financial Services and Transportation and Infrastructure of the
			 House of Representatives, and the Comptroller General of the United States.
			 Such reports shall be made available to the public on the Internet. Such
			 reports shall—
						(A)describe and account for the use of all
			 such amounts expended during the applicable quarterly period;
						(B)certify that internal controls are in place
			 to prevent waste, fraud, and abuse; and
						(C)identify any waste, fraud, or abuse
			 involved in the use of such amounts.
						(2)MonitoringThe Secretary of Housing and Urban
			 Development shall monitor funds expended by each State required to submit
			 reports under subsection (a) and, pursuant to such monitoring—
						(A)upon determining
			 that at least 2 percent of such amount has been expended, shall include in the
			 first quarterly report thereafter a written determination of such expenditure;
			 and
						(B)upon determining,
			 at any time after the determination under subparagraph (A), that the portion of
			 such total amount expended at such time that was subject to waste, fraud, or
			 abuse exceeds 10 percent, shall include in the first quarterly report
			 thereafter a certification to that effect.
						(3)Actions in
			 response to waste, fraud, and abuseIf at any time the Secretary
			 of Housing and Urban Development submits a report under paragraph (1) that
			 includes a certification under paragraph (2)(B), the Comptroller General shall
			 submit a report to the Committees referred to in paragraph (1) within 90 days
			 recommending actions to be taken—
						(A)to recover any
			 improper expenditures; and
						(B)to prevent
			 further waste, fraud, and abuse in expenditure of such amounts.
						103.Community
			 development pilot programs
				(a)Availability of
			 amountsThe Secretary of
			 Housing and Urban Development shall require the State of Louisiana to make
			 available, from any amounts made available for such State under the heading
			 Department of Housing and Urban Development—Community Planning and
			 Development—Community Development Fund in chapter 9 of title I of
			 division B of Public Law 109–148 (119 Stat. 2779)
			 or under such heading in chapter 9 of title II of Public Law 109–234 (120 Stat.
			 472) and that remain unexpended, the following amounts:
					(1)For Orleans
			 Parish$30,000,000 to the New
			 Orleans Redevelopment Authority (in this section referred to as the
			 Redevelopment Authority), subject to subsection (c), only for
			 use to carry out the pilot program under this section, provided that, of such
			 amounts, $5,000,000 be used to provide low-interest loans for second mortgages
			 (commonly referred to as soft loans) for homes sold to
			 low-income individuals.
					(2)Other
			 Parishes$25,000,000 to the Louisiana Housing Finance Agency to
			 provide grants to parishes, not including Orleans Parish, that were declared a
			 disaster area by the President as a result of Hurricanes Katrina and Rita of
			 2005 to establish redevelopment programs in those parishes that have
			 requirements that are the same or substantially similar to the requirements
			 under this section.
					(b)PurposeThe pilot program under this section shall
			 fund, through the combination of amounts provided under this section with
			 public and private capital from other sources, the purchase or costs associated
			 with the acquisition or disposition of individual parcels of land in New
			 Orleans, Louisiana, by the Redevelopment Authority to be aggregated, assembled,
			 and sold for the purpose of development by the Redevelopment Authority or
			 private entities only in accordance with, and subject to, any recovery and
			 redevelopment plans developed and adopted by the City of New Orleans. The costs
			 associated with acquisition or disposition of a parcel of land may include
			 costs for activities described in subsection (c)(3) with respect to such parcel
			 and costs described in subsection (c)(6).
				(c)CertificationsThe
			 Secretary of Housing and Urban Development shall ensure that amounts are made
			 available pursuant to subsection (a) to the Redevelopment Authority only upon
			 the submission to the Secretary of certifications to ensure that the
			 Redevelopment Authority—
					(1)has the authority
			 to purchase land for resale for the purpose of development in accordance with
			 the pilot program under this section;
					(2)has bonding
			 authority (either on its own or through a State bonding agency) or has credit
			 enhancements sufficient to support public/private financing to acquire land for
			 the purposes of the pilot program under this section;
					(3)has the authority and capacity to ensure
			 clean title to land sold under the pilot program and to reduce the risk
			 attributable to and indemnify against environmental, flood, and other
			 liabilities;
					(4)will, where
			 practicable, provide a first right to purchase any land acquired by the
			 Redevelopment Authority to the seller who sold the land to the Redevelopment
			 Authority, consistent with any recovery and redevelopment plans developed and
			 adopted by the City of New Orleans;
					(5)has in place
			 sufficient internal controls to prevent waste, fraud, and abuse and to ensure
			 that funds made available under this subsection may not be used to fund
			 salaries or other administrative costs of the employees of the Redevelopment
			 Authority; and
					(6)will, in carrying
			 out the pilot program under this section, consult with the City of New Orleans
			 regarding coordination of activities under the program with the recovery and
			 redevelopment plans referred to in subsection (b), reimbursement of such City
			 for costs incurred in support of the program, and use of program income and
			 other amounts generated through the program.
					(d)Development
			 requirementsIn carrying out the pilot program under this
			 section, the Redevelopment Authority shall—
					(1)sell land acquired
			 under the pilot program only as provided in subsection (b);
					(2)use any proceeds
			 from the sale of such land to replenish funds available for use under the pilot
			 program for the purpose of acquiring new parcels of land or to repay any
			 private financing for such purchases;
					(3)require that in
			 instances where land is developed under this section, and used for housing, not
			 less than 25 percent of such housing be affordable and made available to low-,
			 very low-, and extremely low-income households;
					(4)sell land
			 only—
						(A)to purchasers who
			 agree to develop such sites for sale to the public;
						(B)to purchasers
			 pursuant to subsection (c)(4); or
						(C)to developers who
			 are developing sites, including public housing development sites, as part of a
			 neighborhood revitalization plan;
						(5)ensure that
			 any—
						(A)development under
			 the program is consistent with neighborhood revitalization plans and in
			 accordance with any recovery and redevelopment plans developed and adopted by
			 the City of New Orleans; and
						(B)uses of such
			 development are not inconsistent with redevelopment of adjacent parcels, where
			 possible; and
						(6)where properties
			 are located in neighborhoods where public housing redevelopment is occurring,
			 give priority consideration to making such properties available to meet the
			 housing replacement requirements under this Act.
					(e)Inapplicability
			 of stafford act limitationsAny requirements or limitations under
			 or pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act relating to use of properties acquired with amounts made available under
			 such Act for certain purposes, restricting development of such properties, or
			 limiting subsequent alienation of such properties shall not apply to amounts
			 provided under this section or properties acquired under the pilot program with
			 such amounts.
				(f)GAO study and
			 report
					(1)In
			 generalUpon the expiration
			 of the 2-year period beginning on the date of the enactment of this Act, the
			 Comptroller General of the United States shall conduct a study of the pilot
			 program carried out under this section to determine the effectiveness and
			 limitations of, and potential improvements for, such program.
					(2)Timing of
			 reportNot later than 180
			 days after the expiration of the 2-year period described in paragraph (1), the
			 Comptroller General shall submit a report to the Committees on Banking,
			 Housing, and Urban Affairs and Homeland Security and Governmental Affairs of
			 the Senate, and the Committees on Financial Services and Transportation and
			 Infrastructure of the House of Representatives and regarding the results of the
			 study.
					(3)Required
			 contentThe report required under paragraph (2) shall include a
			 forensic audit that examines the effectiveness of internal controls to prevent
			 waste, fraud, and abuse within the pilot program.
					104.Road Home Program
			 shortfall
				(a)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary for the State of Louisiana to carry out the Road Home
			 Program, provided that as of June 1, 2007, the State of Louisiana has provided
			 at least $1,000,000,000 for such program.
				(b)Exception from
			 prohibition on duplication of benefitsNotwithstanding any other provision of law,
			 to the extent that amounts made available under the heading Department
			 of Housing and Urban Development-Community Planning and Development—Community
			 Development Fund in chapter 9 of title I of division B of Public Law
			 109–148 (119 Stat. 2779), under such heading in chapter 9 of title II of
			 Public Law
			 109–234 (120 Stat. 472), and under section 101 of this title,
			 are used by the State of Louisiana under the Road Home Program, the procedures
			 preventing duplication of benefits established pursuant to the penultimate
			 proviso under such heading in Public Law 109–148 (119 Stat. 2781) and the 15th
			 proviso under such heading in
			 Public Law
			 109–234 (120 Stat. 473) shall not apply with respect to any
			 benefits received from disaster payments from the Federal Emergency Management
			 Agency, or disaster assistance provided from the Small Business Administration,
			 except to the extent that the inapplicability of such procedures would result
			 in a household receiving more than is necessary to repair or rebuild their
			 structure and property, and pay for temporary relocation and
			 necessities.
				105.Elimination of
			 prohibition of use for match requirement
				(a)In
			 generalNotwithstanding any
			 other provision of law, any amounts made available before the date of the
			 enactment of this Act for activities under the Community Development Block
			 Grant Program under title I of the Housing and Community Development Act of
			 1974 (42 U.S.C. 5301 et seq.) for expenses related to disaster relief,
			 long-term recovery, and restoration of infrastructure in the areas impacted or
			 distressed by the consequences of Hurricane Katrina, Rita, or Wilma in States
			 for which the President declared a major disaster, or made available before
			 such date of enactment for such activities for such expenses in the areas
			 impacted or distressed by the consequences of Hurricane Dennis, may be used by
			 a State or locality as a matching requirement, share, or contribution for any
			 other Federal program.
				(b)Efficient
			 environmental reviewIf an environmental review for a project
			 funded by any amounts referred to in subsection (a) has been completed by a
			 Federal agency, such environmental review shall be considered sufficient for
			 receipt and use of all Federal funds, provided that such environmental review
			 is substantially similar to an environmental review under the procedures
			 authorized under section 104(g) of the Housing and Community Development Act of
			 1974 (42 U.S.C.
			 5304(g)).
				106.Reimbursement
			 of amounts used for rental housing assistanceThere are authorized to be appropriated,
			 from any amounts made available before the date of the enactment of this Act
			 under any provision of law to the Federal Emergency Management Agency for
			 disaster relief under the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act relating to the consequences of Hurricane Katrina, Rita, or
			 Wilma that remain unobligated, and from any amounts made available before such
			 date of enactment under any provision of law to such Agency for such disaster
			 relief relating to the consequences of Hurricane Dennis that remain
			 unobligated, such sums as may be necessary to be made available to the
			 Administrator of the Federal Emergency Management Agency for transfer to the
			 Secretary of Housing and Urban Development, for such Secretary to provide
			 assistance under title I of the Housing and Community Development Act of 1974
			 (42 U.S.C. 5301 et seq.) to reimburse metropolitan cities and urban counties
			 for amounts used, including amounts from the Community Development Block Grant
			 Program, the HOME Investment Partnership Program, and other programs, to
			 provide rental housing assistance for families residing in such city or county
			 pursuant to evacuation from their previous residences because of such
			 hurricanes, provided that such city or county has not previously been
			 reimbursed for such expenditures.
			IIPublic
			 Housing
			201.Survey of
			 public housing residents
				(a)SurveyThe Secretary of Housing and Urban
			 Development shall contract with an independent research entity to conduct a
			 survey, using appropriate scientific research methods to determine, of the
			 households who as of August 28, 2005, resided in public housing (as such term
			 is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b)) operated or administered by the Housing Authority of New Orleans, in
			 Louisiana—
					(1)which and how many
			 such households intend to return to residences in dwelling units described in
			 section 202(d) of this Act, when presented with the options of—
						(A)returning to
			 residence in a repaired public housing or comparable dwelling unit in New
			 Orleans immediately;
						(B)returning to
			 residence in a temporary repaired residence in New Orleans immediately, and
			 then moving from such repaired residence to a newly redeveloped public housing
			 unit at a later date; or
						(C)continuing to
			 receive rental housing assistance from the Federal Government in a location
			 other than New Orleans or in New Orleans; and
						(2)when households
			 who choose the options described under subparagraphs (A) or (B) of paragraph
			 (1) intend to return.
					(b)Participation of
			 residentsThe Secretary shall solicit recommendations from
			 resident councils and residents of public housing operated or administered by
			 such Housing Authority in designing and conducting the survey under subsection
			 (a).
				(c)Proposed survey
			 documentThe Secretary shall
			 submit the full research design of the proposed document to be used in
			 conducting the survey to the Committee on Banking, Housing, and Urban Affairs
			 of the Senate and the Committee on Financial Services of the House of
			 Representatives not less than 10 business days before the commencement of such
			 survey.
				(d)ReportThe Secretary shall submit a report to the
			 committees referred to in subsection (c) detailing the results of the survey
			 conducted under subsection (a) not later than 90 days after the date of the
			 enactment of this Act.
				202.Housing for
			 previous residents of public housing
				(a)Provision of
			 dwelling unitsNot later than
			 90 days after the date of the enactment of this Act, the Housing Authority of
			 New Orleans shall make available for temporary or permanent occupancy, subject
			 to subsection (b), a number of dwelling units (including those currently
			 occupied) described in subsection (d) that is not less than the greater
			 of—
					(1)3,000; or
					(2)the number of households who have
			 indicated, in the survey conducted pursuant to section 201, that they intend to
			 return to residence within 120 days after the date of the enactment of this
			 Act, in public housing operated or administered by such public housing
			 agency.
					(b)Housing for
			 former public housing residents
					(1)In
			 generalSubject only to
			 subsection (c), the Housing Authority of New Orleans shall make available, upon
			 the request of any household who, as of August 28, 2005, was a tenant of public
			 housing operated or administered by such public housing agency, permanent or
			 temporary occupancy (as may be necessary for redevelopment plans) for such
			 household in a dwelling unit provided pursuant to subsection (a), so long
			 as—
						(A)the tenant—
							(i)notifies the Housing Authority of New
			 Orleans, not later than 75 days after the date of the enactment of this Act, of
			 that tenant's intent to return; and
							(ii)identifies a date that the tenant intends
			 to occupy such a dwelling unit, which shall be not later than 120 days after
			 the date of the enactment of this Act; and
							(B)the tenant was rightfully occupying a
			 public housing unit of the Housing Authority of New Orleans on August 28,
			 2005.
						(2)PreferencesIn
			 making dwelling units available to households pursuant to paragraph (1), such
			 Housing Authority shall provide to each returning tenant the choice to live
			 in—
						(A)a dwelling unit in
			 the same public housing project occupied by the tenant as of August 28, 2005,
			 or in the surrounding neighborhood in which such public housing project was
			 located, if available; or
						(B)in any other
			 available dwelling unit in various other areas of the City of New Orleans,
			 provided that the Housing Authority give each resident a choice of available
			 units in various neighborhoods throughout the City of New Orleans.
						(c)Prohibition of
			 exclusionThe Housing
			 Authority of New Orleans shall not, including through the application of any
			 waiting list or eligibility, screening, occupancy, or other policy or practice,
			 prevent any household referred to in subsection (b)(1) from occupying a
			 replacement dwelling unit provided pursuant to subsection (a), except that such
			 Housing Authority or other manager shall prevent a household from occupying
			 such a dwelling unit, and shall provide for occupancy in such dwelling units,
			 as follows:
					(1)Notwithstanding any
			 priority under paragraph (4), a household shall be prevented from such
			 occupancy to the extent that any other provision of Federal law prohibits
			 occupancy or tenancy of such household, or any individual who is a member of
			 such household, in the type of housing of the replacement dwelling unit
			 provided for such household.
					(2)Notwithstanding any priority under
			 paragraph (4), a household shall be prevented from such occupancy if it
			 includes any individual who has been convicted of a drug dealing offense, sex
			 offense, or crime of domestic violence.
					(d)Replacement
			 dwelling unitsA dwelling unit described in this subsection
			 is—
					(1)a
			 dwelling unit in public housing operated or administered by the Housing
			 Authority of New Orleans; or
					(2)a
			 dwelling unit in other comparable housing located in the jurisdiction of the
			 Housing Authority of New Orleans for which the sum of the amount required to be
			 contributed by the tenant for rent and any separate utility costs for such unit
			 borne by the tenant is comparable to the sum of the amount required to be
			 contributed by the tenant for rental of a comparable public housing dwelling
			 unit and any separate utility costs for such unit borne by the tenant.
					(e)Relocation
			 assistanceThe Housing Authority of New Orleans shall provide, to
			 each household provided occupancy in a dwelling unit pursuant to subsection
			 (b), assistance under the Uniform Relocation Assistance and Real Property
			 Acquisitions Policy Act of 1970 (42 U.S.C. 4601 et seq.) for
			 relocation to such dwelling unit.
				203.Replacement of
			 public housing dwelling units
				(a)Conditions on
			 demolitionAfter the date of the enactment of this Act, the
			 Housing Authority of New Orleans may only demolish or dispose of dwelling units
			 of public housing operated or administered by such agency (including any
			 uninhabitable unit) pursuant to a plan for replacement of such units, as
			 approved by the Secretary of Housing and Urban Development pursuant to
			 subsection (b).
				(b)Plan
			 requirementsThe Secretary may only approve a plan for demolition
			 or disposition of dwelling units of public housing referred to in subsection
			 (a), if—
					(1)there is a clear process for the
			 opportunity to comment by the residents and resident councils of public housing
			 operated or administered by such Housing Authority or the City of New Orleans,
			 and the community in which such demolition or disposition is to occur,
			 including the opportunity for comment on specific proposals at each stage of
			 redevelopment, demolition, or disposition;
					(2)not later than 60
			 days before the date of the approval of such plan, such Housing Authority has
			 convened and conducted at least 1 public hearing regarding the demolition or
			 disposition proposed in the plan;
					(3)such plan provides
			 that for each such dwelling unit demolished or disposed of, such public housing
			 agency will provide additional affordable housing as set forth under subsection
			 (c);
					(4)such plan provides
			 for the implementation of a right for households to occupancy housing in
			 accordance with section 202;
					(5)such plan provides
			 priority in making units available under paragraph (3) to residents identified
			 in section 201;
					(6)such plan
			 provides for offering public housing units built on site, first to former
			 residents of that public housing development who indicate they would like to
			 return, subject to exclusions permitted under Federal law for criminal
			 activity;
					(7)such plan provides that the proposed
			 demolition or disposition and relocation will be carried out in a manner that
			 affirmatively furthers fair housing, as described in subsection (e) of section
			 808 of the Civil Rights Act of 1968;
					(8)such plan provides
			 for comprehensive resident services; and
					(9)such plan
			 provides for procedures for people who were on the waiting list on August 28,
			 2005, to receive consideration to receive housing for any units that are not
			 needed for returning residents.
					(c)Replacement
			 units
					(1)Previously
			 occupied unitsFor each public housing unit demolished or
			 disposed of under this section, which was occupied by tenants on August 28,
			 2005, the Housing Authority of New Orleans and the Secretary of Housing and
			 Urban Development shall provide at least 1 of the following replacement housing
			 opportunities:
						(A)The acquisition
			 or development of additional public housing dwelling units, including units in
			 the neighborhood where the demolished or disposed of units were located.
						(B)The acquisition,
			 development, or contracting (including through project-based assistance) of
			 additional dwelling units that are subject to requirements regarding
			 eligibility for occupancy, tenant contribution toward rent, and long-term
			 affordability restrictions which are comparable to public housing units,
			 including units in the neighborhood where the demolished or disposed of units
			 were located.
						(C)The development
			 or contracting of project-based voucher assistance under section 8(o)(13) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)), for not less
			 than 15 years.
						(2)Nonoccupied
			 unitsFor each public housing unit demolished or disposed of
			 under this section, which was not occupied by tenants on August 28, 2005, the
			 Secretary of Housing and Urban Development shall provide, and the Housing
			 Authority of New Orleans shall provide a replacement housing unit as described
			 in paragraph (1) or shall issue a voucher under section 8(o) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(o)), provided that the Housing
			 Authority establishes, within 60 days after the date of enactment of this Act,
			 a system to project base such vouchers, as permitted under section 8(o)(13) of
			 such Act.
					(d)Inapplicable
			 provisionsSubparagraphs (B)
			 and (D) of section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)(13)) shall not apply with respect to vouchers used to comply with the
			 requirements of subsection (b)(3) of this section, except that not more than 50
			 percent of the units in any such affordable housing project may be assisted
			 under a housing assistance contract for project-based assistance under such
			 section 8(o)(13), unless all units are specifically made available to seniors
			 or people with disabilities.
				(e)MonitoringThe Secretary of Housing and Urban
			 Development shall provide for the appropriate field offices of the Department
			 to monitor and supervise enforcement of this section and plans approved under
			 this section and to consult, regarding such monitoring and enforcement, with
			 resident councils of, and residents of public housing operated or administered
			 by, the Housing Authority of New Orleans and with the City of New
			 Orleans.
				204.Resident
			 support services
				(a)In
			 generalIn any instance where the Housing Authority of New
			 Orleans is providing housing vouchers or affordable housing that is not public
			 housing, as described in section 203, the Housing Authority shall, directly or
			 through the use of contractors—
					(1)provide mobility
			 counseling to residents of such housing;
					(2)conduct outreach
			 to landlords of such housing in all areas of the City of New Orleans and the
			 region; and
					(3)work with
			 developers to project-base voucher assistance under section 8(o)(13) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) in low-poverty
			 neighborhoods, and neighborhoods undergoing revitalization.
					(b)ReportsNot
			 later than 6 months after the date of enactment of this Act, and every 6 months
			 thereafter, the Housing Authority of New Orleans shall submit a report to the
			 Secretary and Congress on its activities under this section, including—
					(1)the number and
			 location of nonpublic housing units provided;
					(2)the census tract
			 in which those units are located;
					(3)the poverty rate
			 in those census tracts;
					(4)the rent burdens
			 of households assisted under this section;
					(5)any demographic
			 data, reported by census tract, on who is served in the program; and
					(6)the efforts of
			 the Authority to affirmatively further fair housing.
					205.Public housing in
			 Katrina and Rita disaster areas
				(a)Conditions on
			 demolitionFor the 2-year
			 period after the date of the enactment of this Act, a public housing agency may
			 only dispose or demolish public housing dwelling units located in any area for
			 which a major disaster or emergency was declared by the President pursuant to
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act as a result
			 of Hurricane Katrina or Rita of 2005, other than those covered under section
			 203, pursuant to a plan for replacement of such units in accordance with, and
			 approved by the Secretary of Housing and Urban Development pursuant to
			 subsections (b) and (c).
				(b)Plan
			 requirementsThe Secretary may only approve a plan for demolition
			 or disposition of dwelling units of public housing referred to in subsection
			 (a), if—
					(1)there is a clear process for the
			 opportunity to comment by the residents and resident councils of public housing
			 operated or administered by the Housing Authority, and the community in which
			 such demolition or disposition is to occur, including the opportunity for
			 comment on specific proposals for redevelopment, demolition, or
			 disposition;
					(2)not later than 60
			 days before the date of the approval of such plan, such Housing Authority has
			 convened and conducted at least 1 public hearing regarding the demolition or
			 disposition proposed in the plan;
					(3)such plan
			 provides that for each such dwelling unit demolished or disposed of, such
			 public housing agency will provide additional affordable replacement housing as
			 set forth under subsection (c);
					(4)such plan provides that the proposed
			 demolition or disposition and relocation will be carried out in a manner that
			 affirmatively furthers fair housing, as described in subsection (e) of section
			 808 of the Civil Rights Act of 1968;
					(5)such plan
			 provides for comprehensive resident services;
					(6)such plan
			 provides for offering public housing units built on site, first to former
			 residents of that public housing development who indicate they would like to
			 return, subject to exclusions permitted under Federal law for criminal
			 activity; and
					(7)such plan
			 provides for procedures for people who were on the waiting list on August 28,
			 2005, to receive consideration to receive housing for any units that are not
			 needed for returning residents.
					(c)Replacement
			 units
					(1)Previously
			 occupied unitsFor each public housing unit demolished or
			 disposed of under this section, which was occupied by tenants on August 28,
			 2005, the Housing Authority shall provide at least 1 of the following
			 replacement housing opportunities:
						(A)The acquisition
			 or development of additional public housing dwelling units.
						(B)The acquisition,
			 development, or contracting (including through project-based assistance) of
			 additional dwelling units that are subject to requirements regarding
			 eligibility for occupancy, tenant contribution toward rent, and long-term
			 affordability restrictions which are comparable to public housing units.
						(C)Project-based
			 voucher assistance under section 8(o) of the United States Housing Act of 1937
			 (42 U.S.C. 1437f(o)), for not less than 10 years.
						(2)Nonoccupied
			 unitsFor each public housing unit demolished or disposed of
			 under this section, which was not occupied by tenants on August 28, 2005, the
			 Secretary of Housing and Urban Development shall provide, and the Housing
			 Authority shall provide a replacement housing unit as described in paragraph
			 (1) or shall issue a voucher under section 8(o) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437f(o)).
					(d)Relocation
			 assistanceA public housing agency shall provide, to each
			 household relocated pursuant to a plan under this section for demolition or
			 disposition, assistance under the Uniform Relocation Assistance and Real
			 Property Acquisitions Policy Act of 1970 for relocation to their new
			 residence.
				(e)Return of public
			 housing tenantsA public housing agency administering or
			 operating public housing dwelling units described in subsection (a)
			 shall—
					(1)use its best
			 efforts to locate tenants displaced from such public housing as a result of
			 Hurricane Katrina or Rita; and
					(2)provide such
			 residents occupancy in public housing dwelling units of such agency that become
			 available for occupancy, or other comparable affordable units, and to ensure
			 such residents a means to return to such housing if they so choose.
					(f)Inapplicability
			 of certain project-based voucher limitationsSubparagraphs (B)
			 and (D) of section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)(13)) shall not apply with respect to any project-based vouchers used
			 to comply with the requirements of a plan under subsection (c), except that not
			 more than 50 percent of the units in any such affordable housing project may be
			 assisted under a housing assistance contract for project-based assistance under
			 such section 8(o)(13), unless all units are specifically made available to
			 seniors or people with disabilities.
				(g)Displacement
			 from habitable unitsA public
			 housing agency may not displace a tenant from any public housing dwelling unit
			 described in this section that is administered or operated by such agency and
			 is habitable (including during any period of rehabilitation), unless the agency
			 provides a suitable and comparable replacement dwelling unit for such
			 tenant.
				206.Reports on
			 proposed conversions of public housing unitsNot later than the expiration of the 15-day
			 period beginning on the date of the enactment of this Act, the Secretary of
			 Housing and Urban Development shall submit to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives a detailed report identifying all
			 public housing projects located in areas impacted by Hurricane Katrina or Rita
			 of 2005, for which plans exist to transfer ownership to other entities or
			 agencies. Such report shall include the following information for each such
			 project:
				(1)The name and
			 location.
				(2)The number of
			 dwelling units.
				(3)The proposed new
			 owner.
				(4)The existing
			 income eligibility and rent provisions.
				(5)Duration of
			 existing affordability restrictions.
				(6)The proposed date
			 of transfer.
				(7)An analysis of the
			 impact on residents and low-income families on the waiting list of such
			 transfer.
				207.Authorization
			 of appropriations for repair and rehabilitation for Katrina and Rita disaster
			 areasThere are authorized to
			 be appropriated such sums as may be necessary to carry out activities eligible
			 for funding under the Capital Fund under section 9 of the United States Housing
			 Act of 1937 (42 U.S.C. 1437g) for the repair, rehabilitation, redevelopment,
			 and replacement of public housing in a designated disaster area, and for
			 relocation expenses and community and supportive services for the residents of
			 public housing operated or administered by housing agencies in such designated
			 disaster areas.
			208.Existing public
			 housing redevelopmentNotwithstanding the provisions of any
			 request for qualification or proposal issued before the date of the enactment
			 of this Act with respect to any public housing operated or administered by a
			 housing agency in a designated disaster area, the housing agency shall provide
			 replacement housing as required under section 203 or 205, as applicable.
			209.Reports on
			 complianceNot later than the
			 expiration of the 30-day period beginning on the date of the enactment of this
			 Act and not later than the expiration of each calendar quarter thereafter, the
			 Secretary of Housing and Urban Development shall submit a detailed report
			 regarding compliance with the requirements of this title, including the
			 resident participation requirement under section 203(b)(1), to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate, the Committee on Financial
			 Services of the House of Representatives, the resident councils of, and
			 residents of public housing operated or administered by, a housing agency in a
			 disaster area, and the City of New Orleans.
			210.Independent
			 administration of Housing Authority of New Orleans
				(a)ReceivershipNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of Housing and Urban Development shall
			 petition for judicial receivership of the Housing Authority of New Orleans
			 pursuant to section 6(j)(3)(A)(ii) of the United States Housing Act of 1937 (42
			 U.S.C. 1437d(j)(3)(A)(ii)).
				(b)Effect of
			 receivershipAny judicial receiver of the Housing Authority of
			 New Orleans appointed pursuant to subsection (a) shall be required to comply
			 with all the provisions of this Act.
				(c)Sense of
			 CongressIt is the sense of the Congress that the judicial
			 receiver of the Housing Authority of New Orleans appointed pursuant to
			 subsection (a) shall consider new and innovative models for administration of
			 the Housing Authority of New Orleans, including public-private
			 partnerships.
				211.DefinitionFor purposes of this title, the term
			 designated disaster area means any area that was the subject of a
			 disaster declaration by the President under title IV of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in
			 response to Hurricanes Katrina or Rita of 2005.
			IIIDisaster Voucher
			 Program and Project-Based Rental Assistance
			301.Disaster
			 voucher program
				(a)AuthorizationThere are authorized to be appropriated
			 such sums as may be necessary to provide assistance under the Disaster Voucher
			 Program of the Department of Housing and Urban Development established pursuant
			 to Public Law 109–148 (119 Stat. 2779) through June 30, 2008, and, to the
			 extent that amounts for such purpose are made available, such program, and the
			 authority of the Secretary of Housing and Urban Development to waive
			 requirements under section 8 of the United States Housing Act of 1937 (42
			 U.S.C. 1437f) in administering assistance under such program, shall be so
			 extended.
				(b)Transfer of
			 Disaster Voucher Program to tenant-based assistance
					(1)Transfer to
			 section 8 voucher programThere are authorized to be
			 appropriated, for tenant-based assistance under section 8(o) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(o)), such sums as
			 may be necessary to provide vouchers for households transitioning from the
			 Disaster Voucher Program of the Department of Housing and Urban Development
			 established pursuant to Public Law 109–148 (119 Stat. 2779) for the period that
			 such household is eligible for such voucher assistance, as of the termination
			 date of the Disaster Voucher Program, for each household that—
						(A)is assisted under
			 such program;
						(B)did not receive
			 assistance under section 8(o) of the United States Housing Act of 1937 (42
			 U.S.C. 1437f(o)) at the time of Hurricane Katrina or Rita of 2005;
						(C)is not eligible
			 for tenant replacement voucher assistance under section 302 of this Act;
			 or
						(D)is eligible for
			 tenant replacement voucher assistance under section 302, but has not received
			 such assistance.
						(2)Eligibility for
			 assistanceSubject to the availability of appropriations, as of
			 January 1, 2008, any household meeting the requirements in paragraph (1) shall
			 receive tenant-based assistance under section 8(o) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437f(o)).
					(3)Administration
			 of assistanceVoucher assistance provided under this subsection
			 shall be administered by the public housing agency having jurisdiction of the
			 area in which such assisted family resides as of such termination date.
					(4)Temporary
			 vouchersIf at any time a household for whom a voucher for rental
			 housing assistance is provided pursuant to this section becomes ineligible for
			 such rental assistance—
						(A)the public housing
			 agency administering such voucher pursuant to this section may not provide
			 rental assistance under such voucher for any other household;
						(B)the Secretary of
			 Housing and Urban Development shall recapture from such agency any remaining
			 amounts for assistance attributable to such voucher and may not reobligate such
			 amounts to any public housing agency; and
						(C)such voucher shall
			 not be taken into consideration for purposes of determining future allocation
			 of amounts for tenant-based rental assistance for any public housing
			 agency.
						(c)Former voucher
			 program participantsHouseholds who were receiving assistance
			 under section 8(o) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)) as of August 28, 2005, shall continue to be assisted under such
			 section (8)(o), subject to all the requirements under that section.
				(d)Identification
			 and notification of DVP-eligible households not assistedPrior to October 31, 2007, the Secretary of
			 Housing and Urban Development shall work with the Federal Emergency Management
			 Agency and State and local housing agencies to identify households who, as of
			 the date of the enactment of this Act, are eligible for assistance under this
			 section but are not receiving assistance under this section. Upon
			 identification of each such household, the Secretary shall—
					(1)notify such
			 household of the housing options available under this Act; and
					(2)to the extent that
			 the family is eligible for such options at such time of identification, offer
			 the household assistance under this section.
					302.Tenant
			 replacement vouchers for all lost units
				(a)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary to provide tenant replacement
			 vouchers under section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f) for the number of households that are equal to—
					(1)the number of
			 assisted dwelling units (whether occupied or unoccupied) located in covered
			 assisted multifamily housing projects (as such term is defined in section
			 308(e) of this Act) that are not approved for reuse or resiting by the
			 Secretary of Housing and Urban Development; plus
					(2)the number of
			 public housing dwelling units that, as of August 28, 2005, were located in
			 areas affected by Hurricane Katrina and were considered for purposes of
			 allocating operating and capital assistance under section 9 of the United
			 States Housing Act of 1937 (whether occupied or unoccupied), that will not be
			 put back into use for occupancy; plus
					(3)the number of public housing dwelling units
			 that, as of September 24, 2005, were located in areas affected by Hurricane
			 Rita and were considered for purposes of allocating operating or capital
			 assistance under section 9 of the United States Housing Act of 1937 (whether
			 occupied or unoccupied), that will not be put back into use for occupancy;
			 minus
					(4)the number of
			 previously awarded enhanced vouchers for assisted dwelling units and tenant
			 protection vouchers for public housing units covered under this section.
					(b)AllocationAny
			 amounts made available pursuant to this section shall, upon the request of a
			 public housing agency for such voucher assistance, be allocated to the public
			 housing agency based on the number of dwelling units described in paragraph (1)
			 or (2) of subsection (a) that are located in the jurisdiction of the public
			 housing agency.
				(c)IssuanceThe
			 Secretary of Housing and Urban Development shall issue replacement vouchers for
			 all units approved for reuse, resiting, or replacement that are not available
			 for occupancy on January 1, 2010.
				303.Voucher
			 assistance for households receiving FEMA assistance
				(a)FEMA transfer
			 of assistanceAs of December 21, 2007, the Federal Emergency
			 Management Agency shall transfer to the Secretary of Housing and Urban
			 Development all of its authority and power relating to the administration of
			 rental assistance, and funding for such rental assistance, under the Disaster
			 Relief Fund established under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5121 et seq.).
				(b)HUD
			 administration of rental assistance
					(1)In
			 generalBeginning on January 1, 2008, the Secretary of Housing
			 and Urban Development shall provide temporary housing assistance to households
			 who received assistance under section 408(c)(1) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)) as
			 follows:
						(A)Required Tenant
			 assistanceHouseholds receiving assistance shall be required to
			 pay up to 30 percent of their income towards rent and utility costs.
						(B)Minimum rental
			 amountThe Secretary of Housing and Urban Development may
			 implement a minimum rent of up to $100 per month, only if the Secretary
			 provides for hardship exemptions for households including seniors and people
			 with disabilities.
						(C)Limitation on
			 excessive rentsThe Secretary of Housing and Urban Development
			 shall work with landlords to minimize the payment of rents in excess of 120
			 percent of the fair market rent for comparable housing in the area.
						(2)Definition of
			 fair market rentIn this subsection, the term fair market
			 rent means the rent (including utilities, except telephone service), as
			 determined by the Department of Housing and Urban Development, for units of
			 varying sizes (by number of bedrooms), that must be paid in the market area to
			 rent privately-owned, existing, decent, safe, and sanitary rental housing of
			 modest (nonluxury) nature with suitable amenities
					(c)Rental
			 assistance for households residing in FEMA trailers
					(1)Provision of
			 assistanceThere are
			 authorized to be appropriated, for rental assistance, such sums as may be
			 necessary to provide such assistance for each individual and household who, as
			 of the date of the enactment of this Act, receives direct assistance for
			 temporary housing under section 408(c)(2) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(2)) as a result of
			 Hurricane Katrina, Rita, or Wilma and is eligible for tenant-based rental
			 assistance under section 8(o) of the United States Housing Act of 1937
			 (42 U.S.C.
			 1437f(o)).
					(2)OfferSubject
			 to the availability of appropriations, the Secretary of Housing and Urban
			 Development shall offer tenant-based rental assistance under section 8(o) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) to each
			 individual or household who, as of the date of enactment of this Act, is
			 residing in a trailer provided by the Federal Emergency Management Agency as
			 part of the direct assistance that individual or household received under
			 section 408(c)(2) of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5174(c)(2)) as a result of Hurricane Katrina, Rita,
			 or Wilma.
					(3)Conditions on
			 assistanceThe provision of temporary housing assistance under
			 this subsection shall be subject to the following requirements:
						(A)Required Tenant
			 assistanceHouseholds receiving assistance shall be required to
			 pay up to 30 percent of their income towards rent and utility costs.
						(B)Minimum rental
			 amountThe Secretary of Housing and Urban Development may
			 implement a minimum rent of up to $100 per month, only if the Secretary
			 provides for hardship exemptions for household including seniors and people
			 with disabilities.
						(C)Limitation on
			 excessive rentsThe Secretary of Housing and Urban Development
			 shall work with landlords to minimize the payment of rents in excess of 120
			 percent of the fair market rent for comparable housing in the area.
						(d)Temporary
			 assistance
					(1)EligibilityIndividuals
			 or households receiving rental assistance under this section shall be eligible
			 for such assistance only if they are eligible for tenant-based rental
			 assistance under section 8(o) of the United States Housing Act of 1937
			 (42 U.S.C.
			 1437f(o).
					(2)Effect of
			 becoming ineligibleIf at any time an individual or household for
			 whom a voucher for rental housing assistance is provided pursuant to this
			 section becomes ineligible for further such rental assistance—
						(A)the public housing
			 agency administering such voucher pursuant to this section may not provide
			 rental assistance under such voucher for any other household;
						(B)the Secretary of
			 Housing and Urban Development shall recapture from such agency any remaining
			 amounts for assistance attributable to such voucher and may not reobligate such
			 amounts to any public housing agency; and
						(C)such voucher shall
			 not be taken into consideration for purposes of determining any future
			 allocation of amounts for such tenant-based rental assistance for any public
			 housing agency.
						304.Voucher
			 assistance for supportive housingThere are authorized to be appropriated such
			 sums as may be necessary to provide 4,500 vouchers for project-based rental
			 assistance under section 8(o)(13) of the United States Housing Act of 1937 (42
			 U.S.C. 1437f(o)(13)), and 1,000 units under the Shelter Plus Care Program as
			 authorized under subtitle F of title IV of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11403 et seq.) for use in areas impacted by
			 Hurricanes Katrina and Rita for supportive housing dwelling units for elderly
			 families, persons with disabilities, or homeless persons. The Secretary of
			 Housing and Urban Development shall make available to the State of Louisiana or
			 its designee or designees, upon request, 3,000 of such vouchers. Subparagraphs
			 (B) and (D) of section 8(o)(13) of the United States Housing Act of 1937 (42
			 U.S.C. 1437f(o)(13)) shall not apply with respect to vouchers made available
			 under this section.
			305.Project-basing
			 of vouchersThe Secretary of
			 Housing and Urban Development may waive the limitations on project-basing under
			 section 8(o)(13)(B) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)(13)(B)) for public housing agencies located in any area in which the
			 President declared a major disaster as a result of Hurricane Katrina, Rita, or
			 Wilma, if—
				(1)the public housing agency is working to
			 project-base vouchers in—
					(A)a mixed-income community; or
					(B)a low-poverty neighborhood, or a
			 neighborhood undergoing revitalization; or
					(2)not more that 50
			 percent of any project is assisted under such 8(o)(13)(B), unless all units in
			 such project are specifically designated for seniors or the disabled.
				306.Preservation of
			 project-based housing assistance payments contracts for dwelling units damaged
			 or destroyed
				(a)Tolling of
			 contract termNotwithstanding
			 any other provision of law, a project-based housing assistance payments
			 contract for a covered assisted multifamily housing project shall not expire or
			 be terminated because of the damage or destruction of dwelling units in the
			 project by Hurricane Katrina or Rita. The expiration date of the contract shall
			 be deemed to be the later of the date specified in the contract or a date that
			 is not less than 3 months after the dwelling units in the project or in a
			 replacement project are first made habitable.
				(b)Owner proposals
			 for reuse or resitingThe
			 Secretary of Housing and Urban Development shall promptly review and shall
			 approve all feasible proposals made by owners of covered assisted multifamily
			 housing projects submitted to the Secretary, not later than October 1, 2008,
			 that provide for the rehabilitation of the project and the resumption of use of
			 the assistance under the contract for the project, or, alternatively, for the
			 transfer, pursuant to subsection (c), of the contract or, in the case of a
			 project with an interest reduction payments contract, of the remaining budget
			 authority under the contact, to another multifamily housing project.
				(c)Transfer of
			 contractIn the case of any
			 covered assisted multifamily housing project, the Secretary of Housing and
			 Urban Development shall—
					(1)in the case of a
			 project with a project-based rental assistance payments contract described in
			 subparagraph (A), (B), or (C) of subsection (e)(2), transfer the contract to
			 another appropriate and habitable existing project or a project to be
			 constructed (having the same or a different owner); and
					(2)in the case of a
			 project with an interest reduction payments contract pursuant to section 236 of
			 the National Housing Act, use the remaining budget authority under the contract
			 for interest reduction payments to reduce financing costs with respect to
			 dwelling units in other habitable projects not currently so assisted, and such
			 dwelling units shall be subject to the low-income affordability restrictions
			 applicable to projects for which such payments are made under section 236 of
			 the National Housing Act.
					(d)Allowable
			 transfersA project-based rental assistance payments contract may
			 be transferred, in whole or in part, under subsection (c) to—
					(1)a project with
			 the same or different number of units or bedroom configuration than the damaged
			 or destroyed project if approximately the same number of individuals are
			 expected to occupy the subsidized units in the replacement project as occupied
			 the damaged or destroyed project; or
					(2)multiple
			 projects, including some on the same site, if approximately the same number of
			 individuals are expected to occupy the subsidized units in the replacement
			 projects as occupied the damaged or destroyed project.
					(e)DefinitionsFor
			 purposes of this section:
					(1)Covered assisted
			 multifamily housing projectThe term assisted multifamily
			 housing project means a multifamily housing project that—
						(A)as of the date of the enactment of this
			 Act, is subject to a project-based rental assistance payments contract
			 (including pursuant to subsection (a) of this section); and
						(B)was damaged or destroyed by Hurricane
			 Katrina or Hurricane Rita of 2005.
						(2)Project-based
			 rental assistance payments contractThe term project-based rental
			 assistance payments contract includes—
						(A)a contract entered
			 into pursuant to section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f);
						(B)a contract for
			 project rental assistance pursuant to section 202(c)(2) of the Housing Act of
			 1959 (12 U.S.C. 1701q(c)(2));
						(C)a contract for project rental assistance
			 pursuant to section 811(d)(2) of the Cranston-Gonzalez National Affordable
			 Housing Act (42 U.S.C. 8013(d)(2)); and
						(D)an interest reduction payments contract
			 pursuant to section 236 of the National Housing Act (12 U.S.C. 1715z–1).
						307.GAO study of
			 wrongful or erroneous termination of Federal rental housing
			 assistanceThe Comptroller
			 General of the United States shall conduct a study of households that received
			 Federal assistance for rental housing in connection with Hurricanes Katrina and
			 Rita to determine if the assistance for any such households was wrongfully or
			 erroneously terminated. The Comptroller General shall submit a report to the
			 Congress not later than January 1, 2008, on the results of the study, which
			 shall include an estimate of how many households were subject to such wrongful
			 or erroneous termination and how many of those households have incomes eligible
			 for the household to receive tenant-based rental assistance under section 8 of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f).
			IVDamages arising
			 from FEMA actions
			401.Reimbursement
			 of landlordsThere are
			 authorized to be appropriated, from amounts made available before the date of
			 the enactment of this Act under any provision of law to the Federal Emergency
			 Management Agency for disaster relief under the Robert T. Stafford Disaster
			 Relief Emergency Assistance Act, such sums as may be necessary for the
			 Administrator of the Federal Emergency Management Agency to provide
			 reimbursement to each landlord who entered into leases to provide emergency
			 sheltering in response to Hurricane Katrina, Rita, or Wilma of 2005, pursuant
			 to the program of the Federal Emergency Management Agency pursuant to section
			 403 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C.
			 5170b) in the amount of actual, documented damages incurred by
			 such landlord as a result of abrogation by such Agency of commitments entered
			 into under such program, but not including reimbursement for any such landlord
			 to the extent that such landlord has previously received reimbursement for such
			 damages under any other Federal or non-Federal program.
			VFHA
			 housing
			501.Treatment of
			 nonconveyable properties
				(a)In
			 generalNotwithstanding any
			 other provision of law, in the case of any property consisting of a 1- to
			 4-family residence that is subject to a mortgage insured under title II of the
			 National Housing Act (12 U.S.C. 1707 et seq.) and was
			 damaged or destroyed as a result of Hurricane Katrina or Rita of 2005, if there
			 was no failure on the part of the mortgagee or servicer to provide hazard
			 insurance for the property or to provide flood insurance coverage for the
			 property to the extent such coverage is required under Federal law, the
			 Secretary of Housing and Urban Development—
					(1)may not deny
			 conveyance of title to the property to the Secretary and payment of the
			 benefits of such insurance on the basis of the condition of the property or any
			 failure to repair the property;
					(2)may not reduce the
			 amount of such insurance benefits to take into consideration any costs of
			 repairing the property; and
					(3)with respect to a
			 property that is destroyed, condemned, demolished, or otherwise not available
			 for conveyance of title, may pay the full benefits of such insurance to the
			 mortgagee notwithstanding that such title is not conveyed.
					(b)Budget Act
			 complianceInsurance claims
			 may be paid in accordance with subsection (a) only to the extent or in such
			 amounts as are or have been provided in advance in appropriations Acts for the
			 costs (as such term is defined in section 502 of the Federal Credit Reform Act
			 of 1990 (2 U.S.C. 661(a)) of such claims.
				502.FHA
			 single-family insuranceIn
			 determining the eligibility of any individual whose residence was damaged or
			 destroyed as a result of Hurricane Katrina and who was current on their
			 mortgage prior to August 28, 2005, for mortgage insurance under section 203 of
			 the National Housing Act (12 U.S.C. 1709), the Secretary of Housing and Urban
			 Development shall look at the creditworthiness of such individual, as such
			 creditworthiness was established prior to August 28, 2005.
			503.FHA-New
			 Orleans Homeownership Opportunities Initiative
				(a)EstablishmentThere
			 is established within the Department of Housing and Urban Development an
			 FHA-New Orleans Homeownership Opportunities Initiative (in this section
			 referred to as the Initiative), which shall provide for the
			 conveyance or transfer of eligible homes to the New Orleans Redevelopment
			 Authority for use in the pilot program established in section 103 of this
			 Act.
				(b)Eligible
			 homesFor purposes of this section, an eligible home is a 1, 2,
			 3, or 4-family residence or multi-family project—
					(1)that is either
			 vacant, abandoned, or has been foreclosed upon, subject to subsection
			 (e)(2)(B), by the Secretary of Housing and Urban Development;
					(2)to which the
			 Secretary holds title; and
					(3)which is not
			 occupied by a person legally entitled to reside in such residence or
			 project.
					(c)Reports
					(1)Initial list of
			 propertiesNot later than 30 days after the date of enactment of
			 this Act, the Secretary of Housing and Urban Development shall submit a report
			 to the Committee on Banking, Housing, and Urban Affairs of the Senate, the
			 Committee on Financial Services of the House of Representatives, and the New
			 Orleans Redevelopment Authority listing all eligible homes in the New Orleans
			 area, including a list of homes in default where foreclosure by the Secretary
			 is imminent.
					(2)Updated
			 listsNot later than 90 days after the initial report is
			 submitted under paragraph (1), and every 90 days thereafter, the Secretary of
			 Housing and Urban Development shall submit a follow-up report to the Committees
			 and entities described in paragraph (1) listing all—
						(A)new eligible
			 homes; and
						(B)1, 2, 3, or
			 4-family residences or multi-family projects in the New Orleans area—
							(i)that have been
			 foreclosed upon by the Secretary, or are in default and where foreclosure is
			 imminent; and
							(ii)where the
			 Secretary has taken all necessary actions to avoid such foreclosure.
							(d)Donated
			 propertyThe Secretary of Housing and Urban Development, at any
			 time, may accept, manage, and convey to the New Orleans Redevelopment Authority
			 and residential property donated to the Secretary by a nongovernmental entity
			 for purposes of this section.
				(e)Conveyance of
			 properties
					(1)Request by
			 NORANot later than 30 days after any report is submitted under
			 subsection (c), the New Orleans Redevelopment Authority shall, in writing,
			 request that the Secretary of Housing and Urban Development convey any and all
			 eligible homes listed in such report.
					(2)HUD
			 action
						(A)In
			 generalNot later than 30 days after the receipt of any request
			 under paragraph (1), the Secretary of Housing and Urban Development shall
			 convey to the New Orleans Redevelopment Authority, at no cost, title to any
			 eligible home requested by the Authority.
						(B)LimitationThe
			 Secretary of Housing and Urban Development may only convey title to an eligible
			 home that is eligible solely because the Secretary foreclosed upon such home,
			 if the Secretary had taken all necessary actions to avoid such
			 foreclosure.
						(f)Use of eligible
			 propertiesAny eligible home conveyed or transferred to the New
			 Orleans Redevelopment Authority under this section shall be used in the
			 following manner:
					(1)Minimum use
			 requirementSuch home shall be sold, conveyed, or included in
			 redevelopment within 18 months of such conveyance or transfer, and shall be
			 redeveloped to meet applicable local building codes so as to ensure that such
			 home—
						(A)will be
			 adequately rehabilitated to support sustainable homeownership; and
						(B)may be in such
			 physical condition that it can be offered for sale for habitation or occupancy
			 within 36 months of such conveyance or transfer.
						(2)Low-income
			 occupancy requirementNotwithstanding any other redevelopment
			 plans, the New Orleans Redevelopment Authority shall ensure that a number of
			 homes equal to the number of homes transferred or conveyed by the Secretary
			 under this section are redeveloped and sold by the Authority to low-income
			 households, at a price that is affordable to such households, subject to the
			 following requirements:
						(A)Redevelopment of
			 such eligible homes will be done in concert with other redevelopment
			 activities, as described in section 103.
						(B)Preference for
			 purchase of such eligible homes will be given to households—
							(i)who
			 have received pre-purchase homeownership counseling; and
							(ii)which are
			 comprised of individuals who on August 28, 2005, were residents of the City of
			 New Orleans and—
								(I)had, with respect
			 to any dwelling in the City of New Orleans, a valid and nonexpired lease for
			 such dwelling;
								(II)owned a home in
			 the City of New Orleans, but who did not receive funds under the Road Home
			 program; or
								(III)received
			 housing vouchers under section 8 of the United States Housing Act of 1937 (42
			 U.S.C. 1437f), or lived in public housing.
								(3)Primary
			 residence requirement
						(A)In
			 generalThe individual or household buying such eligible home
			 shall agree to use the home as their primary residence for 5 years.
						(B)Limitation on
			 flippingThe New Orleans Redevelopment Authority shall ensure, by
			 any means, including by the use of restrictive covenants, that if the
			 individual or household who purchased the home from the Authority sells the
			 home within 5 years of such purchase, that such sale shall only be valid if the
			 subsequent buyer is a low-income individual or household.
						(4)Sale price
			 requirementThe New Orleans Redevelopment Authority or its
			 redevelopment partners shall sell eligible homes at a discounted price that is
			 affordable to families at or below 80 percent of area median income.
					(5)Excess profit
			 to be returned to HUDAny profit on the sale of home received by
			 the New Orleans Redevelopment Authority or a developer for the sale of an
			 eligible home above the redevelopment costs of such home shall be paid to the
			 Secretary of Housing and Urban Development.
					(g)CounselingThe
			 New Orleans Redevelopment Authority shall work with local nonprofit housing
			 counseling agencies to provide pre-purchase counseling to any interested
			 individuals or households who seek to purchase an eligible home from the
			 Authority under this section, as required to receive preference under
			 subsection (f)(2)(B).
				(h)Inspection
			 processThe New Orleans Redevelopment Authority shall establish a
			 process to inspect all eligible homes prior to sale under this section to
			 ensure that such homes—
					(1)meet local
			 building codes;
					(2)need no further
			 rehabilitation; and
					(3)are safe for
			 habitation and occupation.
					(i)Recapture
			 proceduresThe Secretary of Housing and Urban Development, in
			 consultation with the New Orleans Redevelopment Authority, shall establish
			 procedures to recapture amounts in instances where—
					(1)eligible homes
			 are not sold to low-income families;
					(2)eligible home
			 prices exceed redevelopment costs; and
					(3)eligible homes
			 sold are not used as the purchaser's primary residences for 5 years.
					(j)Compliance
			 Reports
					(1)In
			 generalThe New Orleans Redevelopment Authority shall submit such
			 information as the Secretary of Housing and Urban Development requires to
			 ensure that eligible homes are being used as required under subsection (f). If
			 at any time, the Secretary determines the Authority is in noncompliance with
			 the requirements under subsection (f), the Secretary shall, not later than 15
			 days after making such determination, notify, in writing, the Committee on
			 Banking, Housing, and Urban Affairs of the Senate, and the Committee on
			 Financial Services of the House of Representatives.
					(2)Status
			 reportNot later than 3 years after the date of enactment of this
			 Act, and again not later than 5 years after the date of enactment of this Act,
			 the New Orleans Redevelopment Authority shall submit a report to the Committee
			 on Banking, Housing, and Urban Affairs of the Senate, and the Committee on
			 Financial Services of the House of Representative on the implementation,
			 status, and execution of the Initiative established under this section.
					(k)TerminationThe
			 Secretary of Housing and Urban Development shall not convey or transfer, and
			 the New Orleans Redevelopment Authority shall not accept, any property under
			 this section after 5 years from the date of enactment of this Act.
				VIFair
			 Housing Enforcement
			601.Fair housing
			 initiatives program
				(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out section 561 of the Housing and
			 Community Development Act of 1987 (42 U.S.C. 3616a),
			 in each of fiscal years 2008 and 2009, such sums as may be necessary, but not
			 less than $5,000,000, for areas affected by Hurricanes Katrina and Rita, of
			 which, in each such fiscal year—
					(1)60
			 percent shall be available only for private enforcement initiatives for
			 qualified private enforcement fair housing organizations authorized under
			 subsection (b) of such section, and, of the amount made available in accordance
			 with this paragraph, the Secretary shall set aside an amount for multi-year
			 grants to qualified fair housing enforcement organizations;
					(2)20 percent shall
			 be available only for activities authorized under paragraphs (1) and (2) of
			 subsection (c) of such section; and
					(3)20
			 percent shall be available only for education and outreach programs authorized
			 under subsection (d) of such section.
					(b)Low
			 fundingIf the total amount appropriated to carry out the Fair
			 Housing Initiatives Program for either fiscal year 2008 or 2009 is less than
			 $50,000,000, not less than 5 percent of such total amount appropriated for such
			 fiscal year shall be available for the areas described in subsection (a) for
			 the activities described in paragraphs (1), (2), and (3) of such
			 subsection.
				(c)AvailabilityAny amounts appropriated under this section
			 shall remain available until expended.
				VIIImproved
			 distribution of Federal hurricane housing funds for hurricane relief
			701.GAO study of
			 improved distribution of Federal housing funds for hurricane relief
				(a)StudyThe Comptroller General of the United
			 States shall conduct a study to examine methods of improving the distribution
			 of Federal housing funds to assist States covered by this Act with recovery
			 from hurricanes, which shall include identifying and analyzing—
					(1)the Federal and
			 State agencies used in the past to disburse such funds and the strengths and
			 weakness of existing programs;
					(2)the means by and
			 extent to which critical information relating to hurricane recovery, such as
			 property valuations, is shared among various State and Federal agencies;
					(3)program requirements that create
			 impediments to the distribution of such funds that can be eliminated or
			 streamlined;
					(4)housing laws and
			 regulations that have caused programs to be developed in a manner that complies
			 with statutory requirements but fails to meet the housing objectives or needs
			 of the States or the Federal Government;
					(5)laws relating to privacy and impediments
			 raised by housing laws to the sharing, between the Federal Government and State
			 governments, and private industry, of critical information relating to
			 hurricane recovery;
					(6)methods of
			 streamlining applications for and underwriting of Federal housing grant or loan
			 programs; and
					(7)how to establish
			 more equitable Federal housing laws regarding duplication of benefits.
					(b)ReportNot
			 later than 6 months after the date of the enactment of this Act, the
			 Comptroller General shall submit to the Congress a report describing the
			 results of the study and any recommendations regarding the issues analyzed
			 under the study.
				VIIICommending
			 Americans for their rebuilding efforts
			801.Commending
			 Americans
				(a)Congressional
			 findingsThe Congress finds that—
					(1)over 500,000 individuals in the United
			 States have volunteered their time in helping rebuild the Gulf Coast region in
			 the aftermath of Hurricane’s Katrina and Rita;
					(2)over $3,500,000,000
			 in cash and in-kind donations have been made for hurricane victims;
					(3)110,000,000 pounds
			 of food have been distributed by Catholic Charities’ Food Bank through
			 hurricane relief efforts;
					(4)almost 7,000,000
			 hot meals have been served by Salvation Army volunteers in hurricane relief
			 efforts;
					(5)over 10,000,000
			 college students have devoted their spring and fall breaks to hurricane relief
			 efforts;
					(6)almost 20,000
			 families displaced as a result of the hurricanes have been supported by
			 Traveler’s Aid volunteers; and
					(7)faith based and
			 community organizations donated thousands of man-hours, as well as assistance,
			 to evacuees and assistance in clean-up and recovery in the Gulf States.
					(b)CommendationThe Congress hereby commends the actions
			 and efforts by the remarkable individuals and organizations who contributed to
			 the hurricane relief effort and recognizes that the rebuilding of the Gulf
			 Coast region rests on the selfless dedication of private individuals and
			 community spirit.
				
